IN THE SUPREME COURT OF NORTH CAROLINA

                                       2022-NCSC-124

                                         No. 312A21

                                   Filed 16 December 2022
     IN THE MATTER OF C.G.F.



           Appeal pursuant to N.C.G.S. § 7A-30(2) from an unpublished decision of a

     divided panel of the Court of Appeals, 278 N.C. App. 604, 2021-NCCOA-364,

     affirming an involuntary commitment order entered on 14 February 2020 by Judge

     Pat Evans in District Court, Durham County. Heard in the Supreme Court 20

     September 2022.


           Joshua H. Stein, Attorney General, by James W. Doggett, Deputy Solicitor
           General, and South A. Moore, General Counsel Fellow for the State-appellee.

           Glenn Gerding, Appellate Defender, by Wyatt Orsbon, Assistant Appellate
           Defender, for respondent-appellant.

           Disability Rights North Carolina, by Lisa Grafstein, Holly Stiles, and Elizabeth
           Myerholtz, for Disability Rights North Carolina, National Association of Social
           Workers, Promise Resource Network, and Peer Voice North Carolina, amici
           curiae.


           PER CURIAM.

¶1         For the reasons stated in In re J.R., 2022-NCSC-127, the decision of the Court

     of Appeals is affirmed.

           AFFIRMED.
                                    IN RE C.G.F

                                   2022-NCSC-124

                                 Opinion of the Court



      Justices HUDSON, MORGAN, and EARLS dissent for the reasons stated in

Justice Earls’ dissenting opinion in In re J.R., 2022-NCSC-127.